DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In response to the amendment received August 22, 2022:
Claims 54-55 have been canceled as per Applicant’s request.  Claims 73-74 have been added.  Claims 52-53, 57-59, 64-70, and 72-74 are pending with claim 66 withdrawn as being drawn to an unelected species.
The previous claim objections have been withdrawn in light of the amendment.
US 2004/0106047 (Mie et al.), previously relied upon, is no longer relied upon in light of the amendment.  US 2012/0258357 (Kim) is withdrawn from the rejection of some claims but still applied to others.  The other previously relied upon references may still be relied upon herein.  Additionally, a new reference is relied upon to render obvious the claimed invention.  All changes to the rejection are necessitated by the amendment.  Thus, the action is final.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-53, 57-58, and 73 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 52 requires that lithium salt (ii) contributes from 60 wt% to 95 wt% towards the total weight of the electrolyte mixture (last two lines of claim 52).  This is not supported by the disclosure as originally filed.  Weight percentages of salts are compared to a total weight of salts, not the total weight of the electrolyte (which also includes solvents).  See p5, lines 19-21.  Since claims 53, 57-58, and 73 are dependent upon claim 52, they are rejected for the same reason.  (Note: Claim interpretation taken in light of the 112(1) issue and disclosure, is that the percentage is applied to the salt weight not mixture weight.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 52-53, 57-59, 64-65, 67-70, 72-74is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0229769 (Ihara et al.) in view of WO 2011/040307A1 (Tokuda) (note: US 2012/0244425 is relied upon as the English Equivalent). 
	As to claim 52, Ihara et al. teach of an electrolyte mixture comprising (i) at least one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Additionally, Ihara et al. teaches that the mixture includes an organic anion expressed by formula 1 (set forth above), as well as an inorganic anion having a fluorine and an element of Group 13 to Group 15, such as LiPF6 or LiBF4, wherein a mixture of LiPF6 and formula 1-21 are exemplified in examples 1-1 to 1-15 and a mixture of LiBF4 and formula 1-21 are exemplified in examples 1-16 to 1-21 (these fit with salt (iii)) (para 0009, 0044-0046, table 1 on p 18).  It is noted that since Ihara et al. teaches a combination of lithium salts, including the above, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts).  Additionally, Ihara et al. teach of a solvent having one or more of ethylene carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate, and ethyl methyl carbonate as a preferable combination (all carbonates, thus meeting the claim language of “only one solvent or solvent mixture” regarding carbonates being int eh claimed group) (para 0053). 
	Ihara et al. do not teach of (ii) a sulfonyl of the formula R1 - SO2 - NLi - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (like LiN(FSO2)2, lithium bisfluorosulfonyl imide (LiFSI)), wherein lithium salt (ii) contributes from 60 wt% to 95 wt% toward the total weight of the electrolyte salt (note: interpretation taken in light of the 112 rejection; see 112 rejection for full details). 
	However, Tokuda teaches a battery with salt mixtures for electrolytes, including LiPF6 in conjunction with other electrolytes like LiN(FSO2)2 (LiFSI) or (LiN(CFSO2)2 (LiTFSI), wherein the addition of LiTFSI and LiFSI are preferred due to the ability to be absorbed onto/interact with the surface of the electrode active material (para 0131); specifically LiFSI can be used as a main electrolyte, wherein an electrolyte besides the main electrolyte is added in a 0.01-8% mass (wt)% to the main electrolyte (thus rendering obvious the claimed 60-95 wt% of (ii) (LiFSI) in the electrolyte (salt) mixture, as 92 wt% would be appreciated) (para 0138-0141, 0144-0145).
Regarding the material: It would have been obvious to one having ordinary skill in the art at the time the invention was made to use LiFSI as the lithium salt represented by R1 - SO2 - NLI - SO2 - R2 (rather than LiTFSI), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  At the very least, the substitution of one known lithium salt with the formula R1 - SO2 - NLI - SO2 - R2 (LiFSI in Gauthier et al.) for another (LiTFSI, as recognized by both Gauthier et al. and Ihara et al.) would result in the predictable result of acting as an electrolytic salt.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to substitute LiFSI for LiTFSI, as such substitution would yield the predictable result of acting as an electrolyte salt.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Regarding the amount: Combining the amount of imide specified by Tokuda (i.e. LiFSI, equivalent to LiTFSI, as a main electrolyte, including a weight amount of 92%)) (para 0138-0141, 0144-0145) with Ihara et al. would yield the predictable result of providing an operable electrolyte.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to use LiFSI as the main electrolyte (i.e. in an amount of 92 wt%), as the combination would yield the predictable result of providing an operable electrolyte.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 53, the mixture to claim 25 wherein R1 and R2 are F (yielding LiN(FSO2)2, lithium bisfluorosulfonyl imide, LiFSI as the salt) has been rendered obvious (as in line with elected species 2 subspecies a and species 3 subspecies a).  See the rejection to claim 52 for full details incorporated herein but not reiterated herein for brevity’s sake.  
	As to claim 57, Ihara et al.’s formula 1 has Rf being CF3 (in line with elected species 1 subspecies b) (formula 1-21 in para 0043).  
	As to claim 58, the mixture of claim 52 has been rendered obvious (see the rejection to claim 52 for full details, incorporated herein but not reiterated in full herein for brevity’s sake.)  Core portions of the rejection are reiterated for clarity’s sake.
Pertinent portion of the rejection to claim 52 that is reiterated in claim 58: 
	Ihara et al. teach of an electrolyte mixture comprising at least one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Additionally, Ihara et al. teaches that the mixture includes an organic anion expressed by formula 1 (set forth above), as well as an inorganic anion having a fluorine and an element of Group 13 to Group 15, such as LiPF6 or LiBF4, wherein a mixture of LiPF6 and formula 1-21 are exemplified in examples 1-1 to 1-15 and a mixture of LiBF4 and formula 1-21 are exemplified in examples 1-16 to 1-21 (para 0009, 0044-0046, table 1 on p 18).  It is noted that since Ihara et al. teaches a combination of lithium salts, including the above, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts).  
	Ihara et al. do not teach of (ii) a sulfonyl of the formula R1 - SO2 - NLi - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (like LiN(FSO2)2, lithium bisfluorosulfonyl imide (LiFSI)), wherein lithium salt (ii) contributes from 60 wt% to 95 wt% toward the total weight of the electrolyte salt (note: interpretation taken in light of the 112 rejection; see 112 rejection for full details). 
	However, Tokuda teaches a battery with salt mixtures for electrolytes, including LiPF6 in conjunction with other electrolytes like LiN(FSO2)2 (LiFSI) or (LiN(CFSO2)2 (LiTFSI), wherein the addition of LiTFSI and LiFSI are preferred due to the ability to be absorbed onto/interact with the surface of the electrode active material (para 0131); specifically LiFSI can be used as a main electrolyte, wherein an electrolyte besides the main electrolyte is added in a 0.01-8% mass (wt)% to the main electrolyte (thus rendering obvious the claimed 60-95 wt% of (ii) (LiFSI) in the electrolyte (salt) mixture, as 92 wt% would be appreciated) (para 0138-0141, 0144-0145).
Regarding the material: It would have been obvious to one having ordinary skill in the art at the time the invention was made to use LiFSI as the lithium salt represented by R1 - SO2 - NLI - SO2 - R2 (rather than LiTFSI), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  At the very least, the substitution of one known lithium salt with the formula R1 - SO2 - NLI - SO2 - R2 (LiFSI in Gauthier et al.) for another (LiTFSI, as recognized by both Gauthier et al. and Ihara et al.) would result in the predictable result of acting as an electrolytic salt.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to substitute LiFSI for LiTFSI, as such substitution would yield the predictable result of acting as an electrolyte salt.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Regarding the amount: Combining the amount of imide specified by Tokuda (i.e. LiFSI, equivalent to LiTFSI, as a main electrolyte, including a weight amount of 92%)) (para 0138-0141, 0144-0145) with Ihara et al. would yield the predictable result of providing an operable electrolyte.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to use LiFSI as the main electrolyte (i.e. in an amount of 92 wt%), as the combination would yield the predictable result of providing an operable electrolyte.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Additional portion of claim 58:
	Regarding the consisting of language and the solvents – Ihara et al. recognizes an all carbonate mixture (para 0053).
	Regarding the consisting of language and the salts – the combination renders this limitation obvious, as is drawn to the listed salts and thus would appreciate consisting of nature regarding the salts. 
	As to claim 59, Ihara et al. teach an electrolyte (and associated method of making) including a mixture of salts including one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Additionally, Ihara et al. teaches that the mixture includes an organic anion expressed by formula 1 (set forth above), as well as an inorganic anion having a fluorine and an element of Group 13 to Group 15, such as LiPF6 or LiBF4, wherein a mixture of LiPF6 and formula 1-21 are exemplified in examples 1-1 to 1-15 and a mixture of LiBF4 and formula 1-21 are exemplified in examples 1-16 to 1-21 (para 0009, 0044-0046, table 1 on p 18).  It is noted that since Ihara et al. teaches a combination of lithium salts, including the above, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts) (thus meeting “consisting essentially of” regarding the salt mixture).  Additionally, Ihara et al. teach of a solvent having one or more of ethylene carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate, and ethyl methyl carbonate as a preferable combination (carbonates) (para 0053).  Although Ihara et al. is not clear that multiple salts, if present, are mixed prior to mixing with a solvent (e.g. see para 0172), it would be obvious to mix the salts to achieve the claimed mixture consisting essentially of prior to mixing with the solvent, as this is a mere change in sequence of adding ingredients (as adding salts together prior to adding them to a solvent to achieve an electrolyte, or adding salts to a solvent to achieve an electrolyte would yield the same electrolyte with the only difference being the sequence in which they are added), which has been held by the Office to be obvious.  See MPEP 2144.04(IV)(C).”  Accordingly, dissolving the mixture (only having the salts) in a solvent is rendered obvious.  Additionally, Ihara et al. teach of a solvent having one or more of ethylene carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate, and ethyl methyl carbonate as a preferable combination (carbonates) (para 0053) (all carbonates would fit the language of “consists of” “carbonates…or mixtures thereof” as claimed).  (Thus, the above electrolyte “consisting essentially of” has been met.)
	Ihara et al. do not teach of (ii) a sulfonyl of the formula R1 - SO2 - NLi - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (like LiN(FSO2)2, lithium bisfluorosulfonyl imide (LiFSI)), wherein lithium salt (ii) contributes from 60 wt% to 95 wt% toward the total weight of the electrolyte salt (note: interpretation taken in light of the 112 rejection; see 112 rejection for full details). 
	However, Tokuda teaches a battery with salt mixtures for electrolytes, including LiPF6 in conjunction with other electrolytes like LiN(FSO2)2 (LiFSI) or (LiN(CFSO2)2 (LiTFSI), wherein the addition of LiTFSI and LiFSI are preferred due to the ability to be absorbed onto/interact with the surface of the electrode active material (para 0131); specifically LiFSI can be used as a main electrolyte, wherein an electrolyte besides the main electrolyte is added in a 0.01-8% mass (wt)% to the main electrolyte (thus rendering obvious the claimed 60-95 wt% of (ii) (LiFSI) in the electrolyte (salt) mixture, as 92 wt% would be appreciated) (para 0138-0141, 0144-0145).
Regarding the material: It would have been obvious to one having ordinary skill in the art at the time the invention was made to use LiFSI as the lithium salt represented by R1 - SO2 - NLI - SO2 - R2 (rather than LiTFSI), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  At the very least, the substitution of one known lithium salt with the formula R1 - SO2 - NLI - SO2 - R2 (LiFSI in Gauthier et al.) for another (LiTFSI, as recognized by both Gauthier et al. and Ihara et al.) would result in the predictable result of acting as an electrolytic salt.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to substitute LiFSI for LiTFSI, as such substitution would yield the predictable result of acting as an electrolyte salt.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Regarding the amount: Combining the amount of imide specified by Tokuda (i.e. LiFSI, equivalent to LiTFSI, as a main electrolyte, including a weight amount of 92%)) (para 0138-0141, 0144-0145) with Ihara et al. would yield the predictable result of providing an operable electrolyte.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to use LiFSI as the main electrolyte (i.e. in an amount of 92 wt%), as the combination would yield the predictable result of providing an operable electrolyte.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 64, Ihara et al. teach of a mixture comprising at least one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Since Ihara et al. teaches a combination of lithium salts, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts) (i.e. consisting essentially of).   Additionally, Ihara et al. teach of a solvent having one or more of ethylene carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate, and ethyl methyl carbonate as a preferable combination (carbonates) (para 0053) (all carbonates would fit the language of “consisting of carbonates…or mixtures thereof” as claimed). (Thus, the above electrolyte “consisting essentially of” has been met.)
	Ihara et al. do not teach of a sulfonyl of the formula R1 - SO2 - NLi - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (lithium bisfluorosulfonyl imide (LiFSI)). 
	However, Tokuda teaches a battery with salt mixtures for electrolytes, including LiPF6 in conjunction with other electrolytes like LiN(FSO2)2 (LiFSI) or (LiN(CFSO2)2 (LiTFSI), wherein the addition of LiTFSI and LiFSI are preferred due to the ability to be absorbed onto/interact with the surface of the electrode active material (para 0131).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use LiFSI as the lithium salt represented by R1 - SO2 - NLI - SO2 - R2 (rather than LiTFSI), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  At the very least, the substitution of one known lithium salt with the formula R1 - SO2 - NLI - SO2 - R2 (LiFSI in Gauthier et al.) for another (LiTFSI, as recognized by both Gauthier et al. and Ihara et al.) would result in the predictable result of acting as an electrolytic salt.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to substitute LiFSI for LiTFSI, as such substitution would yield the predictable result of acting as an electrolyte salt.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 65, the mixture to claim 64 wherein R1 and R2 are F (yielding LiN(FSO2)2, lithium bisfluorosulfonyl imide, LiFSI as the salt)  has been rendered obvious (as in line with elected species 2 subspecies a and species 3 subspecies a).  See the rejection to claim 64 for full details incorporated herein but not reiterated herein for brevity’s sake.  
	As to claim 67, the mixture to claim 64 wherein R1 and R2 are F (yielding LiN(FSO2)2, lithium bisfluorosulfonyl imide, LiFSI as the salt)  has been rendered obvious (as in line with elected species 2 subspecies a and species 3 subspecies a).  See the rejection to claim 64 for full details incorporated herein but not reiterated herein for brevity’s sake.  
	As to claims 68-69, Ihara et al. teach that their lithium salts (nitrogen-containing organic, applicable to claimed formula 1), and other salt (including sulfonyls, in combination, applicable to the other claimed salt) are added in an amount of 0.3 mol/kg-3.0 mol/kg, wherein the nitrogen-containing anion is in 0.001-0.5 mol/kg and in relationship with the fluorine-containing inorganic anion from 0.001-0.5 mol per 1 mol (para 0048-0049, 0085-0087).  This amount/ratio provides good ion mobility, chemical stability, resulting in a battery with superior cycle characteristics, storage characteristic, and load characteristics (para 0048-0049, 0085-0087).  Although these amounts are not directly comparable to the 1-99% weight of each lithium salt present (as required by claim 68) or more specifically 5-95% weight of each lithium salt present (as required by claim 69) (as molal concentrations are given, and anion relationships are given), this is a general teaching that the amounts of lithium salts are a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have 1-99% weight of each lithium salt present (as required by claim 68) or more specifically 5-95% weight of each lithium salt present (as required by claim 69), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II).
	As to claim 70, Ihara et al. teach an electrolyte (and associated method of making) including a mixture of salts including one lithium salt of formula 1, wherein Rf represents CF3 or C2F5 (in line with elected species 1 subspecies b) (formula 1-21 and 1-22 in para 0043).  Ihara et al. teach of including other electrolyte salts, including sulfonyls (i.e. LiN(CF3SO2)2 – lithium bis(trifluoromethanesulfonyl)imide, LiTFSI) (para 0070, 0082).  Additionally, Ihara et al. teaches that the mixture includes an organic anion expressed by formula 1 (set forth above), as well as an inorganic anion having a fluorine and an element of Group 13 to Group 15, such as LiPF6 or LiBF4, wherein a mixture of LiPF6 and formula 1-21 are exemplified in examples 1-1 to 1-15 and a mixture of LiBF4 and formula 1-21 are exemplified in examples 1-16 to 1-21 (para 0009, 0044-0046, table 1 on p 18).  It is noted that since Ihara et al. teaches a combination of lithium salts, including the above, this constitutes a teaching or at the very least a rendering obvious of the combination of only the above salts (and not additional salts) (consisting essentially of).  Additionally, Ihara et al. teach of a solvent having one or more of ethylene carbonate, propylene carbonate, dimethyl carbonate, diethyl carbonate, and ethyl methyl carbonate as a preferable combination (carbonates) (para 0053) (all carbonates would fit the language of “consists of carbonates…or mixtures thereof” as claimed).  Although Ihara et al. is not clear that multiple salts, if present, are mixed prior to mixing with a solvent (e.g. see para 0172), it would be obvious to mix the salts to achieve the claimed mixture prior to mixing with the solvent, as this is a mere change in sequence of adding ingredients (as adding salts together prior to adding them to a solvent to achieve an electrolyte, or adding salts to a solvent to achieve an electrolyte would yield the same electrolyte with the only difference being the sequence in which they are added), which has been held by the Office to be obvious.  See MPEP 2144.04(IV)(C).”  Accordingly, dissolving the mixture (only having the salts) in a solvent is rendered obvious.  (Thus, the above electrolyte “consisting essentially of” has been met.)
	Ihara et al. do not teach of a sulfonyl of the formula R1 - SO2 - NLi - SO2 - R2, wherein R1 = F and R2 = F (as applicable to elected species 2 subspecies a and species 3 subspecies a) (lithium bisfluorosulfonyl imide (LiFSI)). 
	However, Tokuda teaches a battery with salt mixtures for electrolytes, including LiPF6 in conjunction with other electrolytes like LiN(FSO2)2 (LiFSI) or (LiN(CFSO2)2 (LiTFSI), wherein the addition of LiTFSI and LiFSI are preferred due to the ability to be absorbed onto/interact with the surface of the electrode active material (para 0131).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use LiFSI as the lithium salt represented by R1 - SO2 - NLI - SO2 - R2 (rather than LiTFSI), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  At the very least, the substitution of one known lithium salt with the formula R1 - SO2 - NLI - SO2 - R2 (LiFSI in Gauthier et al.) for another (LiTFSI, as recognized by both Gauthier et al. and Ihara et al.) would result in the predictable result of acting as an electrolytic salt.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to substitute LiFSI for LiTFSI, as such substitution would yield the predictable result of acting as an electrolyte salt.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claims 72, Ihara et al.’s formula 1 has Rf being CF3 (in line with elected species 1 subspecies b) (formula 1-21 in para 0043).  
	As to claim 73, Ihara et al. recognizes halogenated carbonates (including fluorine as the halogen) (para 0062-0066) (thus having a fluorinated solvent that fits with the preceding claim language).
	As to claim 74, Ihara et al. recognizes halogenated carbonates (including fluorine as the halogen) (para 0062-0066) (thus having a fluorinated solvent that fits with the preceding claim language).
Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 
	Applicant’s arguments are directed towards the amendments and the previously applied secondary references (Kim and Mie).  Specifically, (A) an amendment regarding the amount of lithium salt (ii) (LiFSI) being 60-95 wt% overcomes Kim (as Kim appreciates LiFSI as an electrolyte salt of up to 60%), (B) the consisting essentially of language overcomes Kim (in instances where a third salt is omitted, as Kim necessitates the combination of LiPF6 and LiFSI) and (B) Mie et al. requires a lactone (which has been excluded from the claim language).
	Examiner respectfully disagrees.  In light of these amendments, Tokuda has been relied upon as a secondary reference.  Tokuda does not have the shortcomings of the previous references, as it recognizes LiFSI as a major salt (para 0140-0145), does not require specific combinations of electrolyte salts (outside of the claim language), and does not require a lactone.  Thus, the arguments are not persuasive, and the rejection of record is maintained. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759